ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-230, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent) that CINZIA CIOFFI, formerly of LAWRENCEVILLE, who was admitted to the bar of this State in 2001, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 5.5(a)(1) (practicing law while ineligible), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appealing;
It is ORDERED that CINZIA CIOFFI is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.